DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-11, 14-22 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 15 have been considered but are moot because the new ground of rejection was made necessitated by amendments.

Response to Amendment
Regarding Claim Objection, Applicant’s amendment has overcome the objection. 
Regarding 35 USC 101 Rejection, Applicant’s amendment has not overcome the rejection. 
Examiner suggests to amend the claim limitation “a computer program comprising instructions” to following language: “a non-transitory computer-readable storage medium storing a computer program comprising instructions”. Please refer to MPEP 2106.03 I.
Regarding 35 USC 112(f) interpretation, the amended limitations no longer invoke 112(f) interpretation. 
Regarding 35 USC 112(b) rejection, Applicant’s amendment has overcome the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 14, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the BRI of “a computer program comprising instructions” in claim 14 encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). MPEP 2106.03. 
Examiner suggests to amend the claim limitation “a computer program comprising instructions” to following language: “a non-transitory computer-readable storage medium storing a computer program comprising instructions”. Please refer to MPEP 2106.03 I. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 10, 14, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, in view of, Powell et al. (US 2006/0030908), hereinafter “Powell”, and Franke et al. (US 2017/0312521), hereinafter “Franke”. 
Re Claims 1 and 18, Toyos discloses a device for stimulating Meibomian glands of a user (fig. 1A, fig. 5, apparatus 100, abstract, phototherapy for improving Meibomian gland function), the device comprising: 
a cap configured to be arranged in a position in front of a face of said user (para. [0037], fig. 1A, a frame 104; flexible straps 208 or temples 308, figs. 2 and 3); 
a plurality of light-emitting diodes distributed on an inner surface of said 5cap (fig. 5, para. [0037], light sources 116, para. [0040], assembly of LEDs 504);  
a control and/or power supply unit electrically connected to said plurality of light emitting diodes (para. [0037], a power supply 132 configured to supply power to the at least one of light sources 116 and a controller 136 configured to control power supply 132 and operation of light sources 116), 
said plurality of light-emitting diodes comprising at least one array of light-emitting diodes arranged in areas of said inner surface of said cap configured to face, in use, eyelids and periocular areas of said user (fig. 1A, para. [0037]), said plurality of light-emitting diodes being arranged substantially at a same distance 15from said eyelids of said user, to generate an endogenous heat (para. [0013], [0028], [0048], positioning the treatment apparatus a distance from the surface of the skin, fig. 1A; para. [0036], [0055], direct application of light (for heating purposes).).
Toyos is silent regarding an external control and/or power supply unit electrically connected to said plurality of light-emitting diodes and said external control and/or power supply unit 10being provided with a control interface, wherein the control unit and/or power supply is provided with a handpiece.
Powell discloses a light emitting diode phototherapy device (abstract, facial mask 400, fig. 4A) with a cap configured to be arranged in a position in front of a face of said user (fig. 4A) and a control and/or power supply unit electrically connected to said plurality of light emitting diodes and said external control and/or power supply unit 10being provided with a control interface, wherein the control unit and/or power supply is provided with a handpiece (fig. 4A, para. [0043], controller 436 allows the user to select wavelengths and power on and off the LED array 408 and may include a display that 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos, by adding an external control and/or power supply unit electrically connected to said plurality of light-emitting diodes and said external control and/or power supply unit 10being provided with a control interface, wherein the control unit and/or power supply is provided with a handpiece, as taught by Powell, for the purpose of providing convenient operation of the device by allowing user to select and control treatment modes, timers, and other functionality features (para. [0043]). 
	Toyos and Franke are silent regarding said control unit and/or power supply unit being provided with a handpiece housing a neuronal stimulation means, for increasing the action of said plurality of light-emitting diodes, said neuronal stimulation means comprising radio frequency, pulsed light or heat emitters, wherein said radio frequency, pulsed light or heat emitters are configured to be controlled via said external control and/or power supply unit such that one of radio frequency, pulsed light and heat from said radio frequency, pulsed light or heat emitters induce muscular contractions to increase the action of the light-emitting 5diodes. 
Franke discloses a device, a system, and method for treating Meibomian gland disease (abstract). Franke discloses a control unit and/or power supply unit being provided with a handpiece (fig. 4A-E show a handpiece 400; para. [0042], fig. 5 shows control subsystem 436 and power source 452 in the stimulator device) housing a neuronal stimulation means (para. [0042], two nasal insertion prongs 406 and 408 with a first electrode 410 and a second electrode 412 on each nasal insertion prong), said neuronal stimulation means comprising heat emitters, wherein said radio frequency, pulsed light or heat emitters are configured to be controlled via the control and/or power supply unit such that one of radio frequency, pulsed light and heat from said radio frequency, pulsed light or heat emitters induce These effects may contribute, along with contraction of the orbicularis muscle, to loosening and expelling of meibum plugs from the glands and unblocking of the opening of the gland, as well as to increased ejection of meibum upon contraction of the orbicularis muscle; para. [0080], The stimulation may be delivered to the nasal mucosa. The targeted area may comprise tissue innervated by the anterior ethmoidal branch of the nasociliary nerve; para. [0088], neural stimulation of the anterior ethmoidal nerve trigger muscle contractions of the orbicularis oculi and/or muscles on the cheek.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell, by modifying said control unit and/or power supply unit provided with the handpiece to house a neuronal stimulation means, for increasing the action of said plurality of light-emitting diodes, said neuronal stimulation means comprising radio frequency, pulsed light or heat emitters, wherein said radio frequency, pulsed light or heat emitters are configured to be controlled via said external control and/or power supply unit such that one of radio frequency, pulsed light and heat from said radio frequency, pulsed light or heat emitters induce muscular contractions to increase the action of the light-emitting 5diodes, as taught by Franke, for the purpose of treating Meibomian gland disease/dysfunction through selective heating the Meibomian glands and surrounding tissue (para. [0035]). Additionally, it would have been obvious to one of ordinary skill in the art, to configure the handpiece to include the control unit and/or power supply unit electrically connected to said plurality of light-emitting diodes and the neuronal stimulation means because such a modification is the result of 
Examiner notes that in the preamble “for stimulating Meibomian glands of a user” is merely an intended use. The structures required by claim 1 are “a plurality of light-emitting diodes distributed on an inner surface of a cap” and “radio frequency, pulsed light or heat emitters housed in a handpiece”. As long as a prior art discloses the claimed structures, the disclosed structures meet the claim limitations and would be capable of performing the intended use. As currently claimed, the prior art does not need to disclose the plurality of light-emitting diodes used “for stimulating Meibomian glands of a user” and “radio frequency, pulsed light or heat emitter” used for “neuronal stimulation”. 
Re Claims 14, 19, and 20, Toyos as modified by Powell and Franke discloses the device according to claim 1, as set forth in claim 1. 
Toyos discloses a device for stimulating Meibomian glands of a user (fig. 1A, fig. 5, apparatus 100, abstract, phototherapy for improving Meibomian gland function), the device comprising: 

a control and/or power supply unit electrically connected to said plurality of light emitting diodes (para. [0037], a power supply 132 configured to supply power to the at least one of light sources 116 and a controller 136 configured to control power supply 132 and operation of light sources 116). 
Toyos also discloses a method for stimulating Meibomian glands of a user (para. [0056], [0057], [0047], controller facilitating setting of specific sequences or parameters of light pulses that activate the desired subcellular systems. The photomodulation parameters could include pulse duration, time between the pulses, total light application time, and others.). 
Toyos is silent regarding a process comprising: 
providing a computer program comprising instructions that 5cause a device according to claim 1 to perform the following steps: 
5receiving from said user, through said control interface, data related to a treatment to be performed; 
storing said data; 
10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data; 
actuating said plurality of said plurality of light-emitting diodes for said emission duration, to cause stimulation of said Meibomian 15glands of said user; 
activating a neural stimulation means to increase the action of said plurality of light emitting diodes, said neuronal stimulation means comprising radio frequency, pulsed light or heat emitters. 
However, Powell discloses a computer program comprising instructions that 5cause a light therapy device to perform the following steps (para. [0049], control system accessing operating parameters stored on a memory device or database in machine readable form): 

storing said data (para. [0050], the memory device 654 contains multiple operating parameters. The control system 650 accesses the memory device 654 containing multiple operating parameters and selects those corresponding to the skin condition input 652 received; para. [0049], user may provide adjustment operating parameter input 656 in accordance with a customized LED treatment program.); 
10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data (para. [0050], The control system 650 accesses the memory device 654 containing multiple operating parameters and selects those corresponding to the skin condition input 652 received. The phototherapy device then runs according to the operating parameters corresponding with the selected skin condition input 652.The operating parameter may be wavelengths, intensity level, emission duration as disclosed by para. [0050]-[0052]); 
actuating said plurality of said plurality of light-emitting diodes for said emission duration, to cause light therapy to a face (para. [0054], control system 650 causes the LED phototherapy device to provide the appropriate operating parameter).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell and Franke, by including steps of providing a computer program comprising instructions that 5cause a device according to claim 1 to perform the following steps: 5receiving from said user, through said control interface, data related to a treatment to be performed; storing said data; 10automatically selecting a plurality of said plurality of light-emitting diodes and automatically setting a power and/or an emission duration based on said data; actuating said plurality of said plurality of light-emitting diodes for said emission duration, to cause stimulation of said Meibomian 
Toyos and Powell are silent regarding activating a neural stimulation means to increase the action of said plurality of light emitting diodes, said neuronal stimulation means comprising radio frequency, pulsed light or heat emitters, wherein radio frequency, pulsed light or heat emitted via said radio frequency, pulsed light or heat emitters induces muscular contractions to increase the action of the light-emitting diodes and wherein actuation of said plurality of light-emitting diodes is associated with activation of said radio frequency, pulsed light or heat emitters such that one of radio frequency, pulsed light and heat from said radio frequency, pulsed light or heat emitters induce muscular contractions to increase the action of the light- 5emitting diodes.	However, Franke discloses a device, a system, and method for treating Meibomian gland disease (abstract). Franke discloses activating a neural stimulation means for treating Meibomian gland disease, said neuronal stimulation means comprising heat emitters, wherein radio frequency, pulsed light or heat emitted via said radio frequency, pulsed light or heat emitters induces muscular contractions for treating Meibomian gland disease and wherein one of radio frequency, pulsed light and heat from said radio frequency, pulsed light or heat emitters induce muscular contractions for treating Meibomian gland disease (fig. 4A-E show a handpiece 400; para. [0042], fig. 5 shows control subsystem 436 and power source 452 in the stimulator device; para. [0042], two nasal insertion prongs 406 and 408 with a first electrode 410 and a second electrode 412 on each nasal insertion prong; para. [0079], The stimulators may be used to deliver intranasal stimulation to treat Meibomian gland disease/dysfunction; para. [0035], intranasal stimulation may also in part treat Meibomian gland disease/dysfunction through selective heating the Meibomian glands and surrounding tissue (e.g., the eyelids). This heating may be due to muscle activity of the orbicularis muscle; para. [0036], Heating of the Meibomian glands may cause meibum inside the glands to warm, thereby lowering its viscosity and causing it to expand. These 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell and Franke, by adding a step of activating a neural stimulation means to increase the action of said plurality of light emitting diodes, said neuronal stimulation means comprising radio frequency, pulsed light or heat emitters, wherein radio frequency, pulsed light or heat emitted via said radio frequency, pulsed light or heat emitters induces muscular contractions to increase the action of the light-emitting diodes and wherein actuation of said plurality of light-emitting diodes is associated with activation of said radio frequency, pulsed light or heat emitters such that one of radio frequency, pulsed light and heat from said radio frequency, pulsed light or heat emitters induce muscular contractions to increase the action of the light-5emitting diodes, as taught by Franke, for the purpose of treating Meibomian gland disease/dysfunction through selective heating the Meibomian glands and surrounding tissue (para. [0035]). 
Re Claims 15, 21 and 22, Claims 15, 21, and 22 are rejected under substantially the same basis as claims 14, 19, and 20. 
Re Claim 4, Toyos further discloses that said cap is substantially shaped in a form of a mask, said mask having a full eye area to house said at least one array of said plurality of light-emitting diodes (para. [0037], mask shape, fig. 2).  
Re Claim 6, Toyos discloses that said plurality of light-emitting diodes are configured to emit electromagnetic radiation in wavelengths ranging from 500 nm to 940 nm (para. [0040], Assembly of 
Re Claim 7, Toyos discloses that said plurality of light-emitting diodes are arranged, in use, at a distance from an area to be treated ranging from 5 mm to 200 mm (para. [0028], [0048], discloses that light source 116 could be held or located at a selected distance of 5 mm).  
Re Claim 9, Toyos discloses that said mask comprises a first outer layer (para. [0037], a frame 104, fig. 1A) and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in 5a thickness of said second inner layer (para. [0037], light sources 116, an assembly of LEDs 504, fig. 1A, fig. 5).  
Re Claim 10, Toyos disclose that said second inner layer has at least one pair of openings at eyes of said user so as to expose arrays of said plurality of light-emitting diodes towards said eyelids and periocular areas (para. [0039], light source 116 has openings to house an assembly of LEDs 504).  

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, as modified by Powell et al. (US 2006/0030908), hereinafter “Powell”, and Franke et al. (US 2017/0312521), hereinafter “Franke”, and further in view of Clegg et al. (US 2011/0257467), hereinafter “Clegg”. 
Re Claim 2, Toyos as modified by Powell and Franke discloses the claimed invention substantially as set forth in claim 1. 
	Toyos discloses controller 136 facilitating setting of specific sequences or parameters of light pulses that activate the desired subcellular systems. The photomodulation parameters could include pulse duration, time between the pulses, total light application time, and others (para. [0047]). Toyos’ 
	Toyos doesn’t explicitly disclose said external control and/or power supply unit comprising: 
a computer; 
a computer readable memory comprising instructions which, when executed 2by said computer, cause said computer to automatically select a plurality of said plurality of light-emitting diodes and automatically set a power and/or emission duration to cause stimulation of said Meibomian glands of said user.  
However, Clegg further discloses said external control and/or power supply unit comprising: 
a computer (para. [0048], processor 48 may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information); 
a computer readable memory comprising instructions which, when executed 2by said computer, cause said computer to automatically select a plurality of said plurality of light-emitting diodes and automatically set a power and/or emission duration to cause light therapy to the eyes (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly; para. [0049], processor 48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy algorithm. The predetermined light therapy algorithm may dictate the timing, the intensity, and/or the wavelength of the radiation emitted by first lighting module 16 and second lighting module 18 toward the face of the subject on or about the eyes of the subject.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell and Franke, by including to the external control and/or power 
Re Claim 3, Toyos as modified by Powell, Franke, and Clegg discloses the claimed invention substantially as set forth in claims 1 and 2. 
	Toyos is silent regarding said computer readable memory comprising further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause said stimulation of said Meibomian glands of said user.
	However, Clegg discloses said computer readable memory comprising further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause light therapy to the eyes (para. [0045], Electronic storage 44 may store software algorithms, information determined by processor 48, information received via user interface 46, and/or other information that enables sleep mask 10 to function properly; para. [0046], User interface 46 is configured to provide an interface between sleep mask 10 and the subject (and/or a caregiver) through which the subject (and/or a caregiver) may provide information to and receive information from sleep mask 10. This enables data, results, and/or instructions and any other communicable items, collectively referred to as “information,” to be communicated between the subject and processor 48; para. [0048], [0049], processor 48 controls first lighting module 16 and second lighting module 18 in accordance with a predetermined light therapy 10 via user interface 46. In one embodiment, electronic storage 44 stores a plurality of different predetermined light therapy algorithms, and the subject (and/or a caregiver) select the predetermined light therapy algorithm that is appropriate for the subject via user interface 46.). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell and Franke, by including in the computer readable memory further instructions which, when executed by said computer, cause said computer, according to data set by said user through said control interface, to automatically select a plurality of said 5plurality of light-emitting diodes and automatically set said power and/or emission duration to cause said stimulation of said Meibomian glands of said user, as taught by Clegg, for the purpose of selecting the predetermined light therapy algorithm that is appropriate for the subject (para. [0048], [0049]). 
Re Claim 5, Toyos as modified by Powell and Franke discloses the claimed invention substantially as set forth in claim 1. 
Toyos, Powell, and Franke are silent regarding said cap made of polymeric material.  
However, Clegg discloses a cap (abstract, eye mask, fig. 3) including lighting modules for therapy (abstract, para. [0033], fig. 3). Clegg teaches that the cap is made of polymeric material (fig. 3, para. [0029], impermeable base surface 26 formed by a flexible plastic material such as polycarbonate, polyester, and/or other material, para. [0030], shield 12 includes a cushioning layer 28 disposed on base surface 26, the cushioning layer formed from foam, fabric, fabric/foam laminate, and/or other material). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell and Franke, by having the cap made of polymeric material, as . 

Claims 8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyos et al. (US 2015/0174425), hereinafter “Toyos”, as modified by Powell et al. (US 2006/0030908), hereinafter “Powell”, and Franke et al. (US 2017/0312521), hereinafter “Franke”, and further in view of Molina (US 2005/0070977).
Re Claims 8 and 16, Toyos as modified by Powell and Franke discloses the claimed invention substantially as set forth in claims 1 and 4. 
Toyos is silent regarding said mask has further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user.  
However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion), which reads on “said mask has further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes, wherein said different areas of said face comprise one or more of a chin, a forehead and cheeks of said user”. Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]), which reads on “further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell and Franke, by adding to said mask further full areas at different 
Re Claim 11, Toyos as modified by Powell and Franke discloses the claimed invention substantially as set forth in claims 1, 4, and 9. 
	Toyos is silent regarding said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment.
	However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion). Molina discloses that the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer (fig. 3, para. [0056]-[0058], inner mask 26 and circuit board 32 reads on “second inner layer” and exterior mask 40 reads on “a first outer layer”). Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic treatments on skin (para. [0010]). Molina further teaches said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment (para. [0053], fig. 4B, breathing holes 12 allowing the user to wear the mask comfortably, voice through hole 14 allowing the user to communicate while wearing the mask). 

Re Claim 17, Toyos as modified by Powell and Franke discloses the claimed invention substantially as set forth in claims 1, 4, 9, and 10. 
Toyos is silent regarding said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment.
	However, Molina discloses light emitting mask for the eyes and the facial region (abstract, fig. 2, para. [0056], exploded perspective view of the mask which contains facial portion and eye patch, para. [0051], [0052], figs. 1 and 2, facial mask has the eye patch removably attached to the exterior portion). Molina discloses that the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer (fig. 3, para. [0056]-[0058], inner mask 26 and circuit board 32 reads on “second inner layer” and exterior mask 40 reads on “a first outer layer”). Molina discloses that the light emitting diodes on the mask are configured to be used to perform therapeutic 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Toyos as modified by Powell and Franke, by adding to said mask further full areas at different areas of said face, to house further arrays of said plurality of light-emitting diodes configured to be used to perform 5cosmetic and/or therapeutic treatments on skin, wherein the mask comprises a first outer layer and a second inner layer, superimposed on said first outer layer, said second inner layer being configured to house said plurality of light-emitting diodes in a thickness of said second inner layer, and wherein said mask having, at a mouth and nose, respective openings passing through said first outer layer and said second inner layer so as to allow air circulation to said user and increase well-being of said 5user during treatment, as taught by Molina, for the purpose of providing light therapy to the facial region in addition to the eye region (para. [0010], abstract) and allowing the user to wear the mask comfortably and communicate while wearing the mask (para. [0053]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, January 6, 2022Examiner, Art Unit 3792